

116 HRES 142 IH: Recognizing the anniversary of the Adams-Onís Treaty.
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 142IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Steube (for himself, Mr. Gaetz, Mr. Posey, Mr. Soto, Mr. Diaz-Balart, Mr. Mast, Mr. Spano, Mr. Deutch, Mr. Waltz, Mr. Dunn, and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the anniversary of the Adams-Onís Treaty. 
Whereas Spain claimed the lands that constitute present-day Florida in addition to the land stretching from its panhandle westward, across the southern portions of modern-day Alabama and Mississippi to the eastern banks of the Mississippi River; Whereas General Andrew Jackson’s invasion of Florida during the First Seminole War (1817–1818) spurred the Spanish Government, fearing the loss of its claim to the territory, to the negotiating table; 
Whereas Secretary of State John Quincy Adams entered into negotiations with Spanish diplomat Don Luis de Onís in 1819; Whereas Adams secured all of Spanish Florida, finalizing the Louisiana Purchase; 
Whereas the treaty also set a new boundary running from the mouth of the Sabine River on the Gulf Coast (on the eastern border of modern-day Texas) northwestward along portions of the Sabine, Red, and Arkansas Rivers, then westward on the 42d parallel to the Oregon coast, and was the first boundary to traverse the United States continent; Whereas the Adams-Onís Treaty also ushered in Congress’s first Member of Hispanic descent; Joseph Marion Hernández served as Florida’s first Territorial Delegate during the 17th Congress (1821–1823): Now, therefore, be it 
That it is the sense of the House of Representatives that Congress and the President should acknowledge the great decision to acquire the Florida territory and to acknowledge the great contributions the State of Florida has given to the United States. 